Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered July 22, 1991, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his claim that his plea should be vacated on the ground that it was not knowing and voluntary (see, People v Pellegrino, 60 NY2d 636). In any event, the defendant’s plea of guilty was knowingly, intelligently, and voluntarily entered. Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Sullivan, J. P., Lawrence, Copertino and Santucci, JJ., concur.